Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Terence Ramon Beachem, Appellant                       Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-19-00251-CR         v.                          1826757). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by replacing “22.02(b)(1) PC”
under “Statute of Offense” with “22.02(a)(2) PC”. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Terence Ramon Beachem, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 15, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk